Filed 12/15/22 P. v. Dorsey CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B319169

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. GA031453)
         v.

MARK EDWARD DORSEY,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Teri Schwartz, Judge. Dismissed.
      California Appellate Project, Richard B. Lennon and Anna
Rea under appointment by the Court of Appeal, for Defendant
and Appellant.
      No appearance for Plaintiff and Respondent.
      Following a jury trial and later court trial, on
July 29, 1998, the trial court sentenced defendant to a
determinate term of 37 years, consisting of six years for his
conviction for attempted second degree robbery (Pen. Code,
§§ 664, 211)1, 30 years for three firearm enhancements
(§ 12022.5, subd. (a)(1)), and one year for a prior prison term
enhancement (§ 667.5, subd. (b)). The court also sentenced
defendant to two consecutive life terms for the kidnapping for
robbery counts. Finally, the court imposed and then stayed a
sentence on additional counts and enhancements.
       On February 14, 2022, defendant filed a motion to strike
the firearm enhancements pursuant to Senate Bill No. 620 and
his one prior prison term enhancement stricken pursuant to
Senate Bill No. 483. On February 22, 2022, the trial court denied
the motion, finding that it no longer had jurisdiction over the
matter. Defendant appealed.
       Appointed counsel filed a brief in this matter, conceding
that “[c]ourts have found similar orders unappealable,” (see
People v. Johnson (2019) 32 Cal.App.5th 938, 940; People v.
Fuimaono (2019) 32 Cal.App.5th 132, 135) but requesting that we
follow the procedure set forth in People v. Serrano (2012) 211
Cal.App.4th 496 (Serrano).
       On September 8, 2022, this court sent a notice to defendant
advising him that he had 30 days from the date of the notice in
which to submit a supplemental brief stating any grounds for an
appeal, or contentions or arguments which defendant wished this
court to consider. The court received no response. We therefore
dismiss this appeal as having been abandoned. (Serrano, supra,
211 Cal.App.4th at p. 503.)




1     Further statutory references are to the Penal Code.




                                2
                        DISPOSITION

     The appeal is dismissed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                      KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                3